Citation Nr: 1015675	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy as secondary to service-connected 
lumbar disc disease with L5 radiculopathy.

2.  Entitlement to service connection for progressive chronic 
idiopathic poly-peripheral neuropathy of all four 
extremities, to include as secondary to Agent Orange 
exposure.

3.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to December 1968 and from October 1988 to 
November 1988.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and May 2007 rating 
decisions of the Providence, Rhode Island Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2010, 
the Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

Through various statements of record, the Veteran raised the 
issues of entitlement to special monthly compensation based 
on the need for aid and attendance and entitlement to 
automobile and adaptive equipment, or for adaptive equipment 
only.  These matters have not been addressed by the RO.  They 
are referred to the RO for any appropriate action. 

The issues of entitlement to service connection for 
peripheral neuropathy as secondary to service-connected 
lumbar disc disease with L5 radiculopathy on a de novo basis, 
entitlement to service connection for progressive chronic 
idiopathic poly-peripheral neuropathy of all four 
extremities, to include as secondary to Agent Orange exposure 
and entitlement to specially adapted housing are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.
FINDINGS OF FACT

1.  An unappealed September 2005 rating decision, in 
pertinent part, denied service connection for peripheral 
neuropathy (claimed as loss of use of both legs) as secondary 
to service-connected lumbar disc disease with L5 
radiculopathy on the basis that there was no medical evidence 
that the Veteran's peripheral neuropathy is related to his 
lumbar disc disease.

2.  Evidence received since the September 2005 rating 
decision includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record, and raises a 
reasonable possibility of substantiating the claim of service 
connection for peripheral neuropathy as secondary to service-
connected lumbar disc disease with L5 radiculopathy.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for peripheral neuropathy as 
secondary to service-connected lumbar disc disease with L5 
radiculopathy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim to reopen decided herein.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service 
connection for peripheral neuropathy as secondary to service-
connected lumbar disc disease with L5 radiculopathy, inasmuch 
as the determination below constitutes a full grant of that 
portion of the claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing is harmless.

Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

By an unappealed rating decision in September 2005, the RO, 
in pertinent part, denied service connection for peripheral 
neuropathy (claimed as loss of use of both legs) as secondary 
to service-connected lumbar disc disease with L5 
radiculopathy on the basis that there was no medical evidence 
that the Veteran's peripheral neuropathy was related to his 
lumbar disc disease.  Evidence considered at that time 
included: service treatment records; VA treatment records and 
examination reports dated from 1990 to 2005; and private 
treatment records dated from 1988 to 2005.  This medical 
evidence shows no diagnosis of peripheral neuropathy in 
service; post-service diagnoses of lumbar disc disease and 
peripheral neuropathy, but no medical evidence of a nexus 
between peripheral neuropathy and lumbar disc disease.

Evidence received since the September 2005 rating decision 
includes an August 2006 VA general mental health note which 
notes the Veteran's current diagnosis of peripheral 
neuropathy.  The Veteran's treating psychiatrist noted that 
the Veteran's "neuropathy developed after his back surgery 
which was unsuccessful in managing pain.  As neuropathy 
developed after this surgery there appears to be a direct 
correlation between the two."

This evidence received since September 2005 is neither 
cumulative nor redundant of the evidence previously of 
record.  At the time of the September 2005 rating decision, 
the evidence did not show any medical evidence of a nexus 
between the Veteran's peripheral neuropathy and a service-
connected disability.  The evidence received since September 
2005 rating decision is new in that it was not previously of 
record.  It is material in that it specifically relates to 
unestablished facts necessary to substantiate the claim for 
service connection (i.e., current disability related to a 
service-connected disability) and also raises a reasonable 
possibility of substantiating the claim.  Resolving all doubt 
in favor of the Veteran, new and material evidence has been 
received, and the claim may be, and is, reopened.


ORDER

The appeal to reopen a claim of service connection for 
peripheral neuropathy as secondary to service-connected 
lumbar disc disease with L5 radiculopathy is granted.


REMAND

With respect to the reopened claim of service connection for 
peripheral neuropathy as secondary to service-connected 
lumbar disc disease with L5 radiculopathy, none of the 
medical opinions of record are adequate for adjudication 
purposes.  It is unclear whether the August 2006 VA 
psychiatrist's opinion was rendered following a review of all 
pertinent records.  Moreover, although a February 2007 VA 
examiner opined that that the Veteran's neuropathy was not 
related to his service-connected back disability, she 
provided no rationale for her conclusion, and did not address 
the August 2006 medical opinion.  A medical opinion is needed 
to reconcile (with a detailed explanation of the rationale) 
the conflicting opinions as to whether the Veteran's 
peripheral neuropathy is causally related to his service-
connected lumbar disc disease with L5 radiculopathy.  Prior 
to scheduling the Veteran for an examination, the RO/AMC 
should obtain up-to-date treatment records.  See January 2010 
hearing transcript, wherein the Veteran states that he has 
recently received treatment at the Providence and Hyannis VA 
Medical Centers (VAMCs).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the claim of service connection for 
progressive chronic idiopathic poly-peripheral neuropathy of 
all four extremities, to include as secondary to Agent Orange 
exposure, there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  

Finally, the claim for specially adapted housing is 
inextricably intertwined with the service connection claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  This is because favorable 
determinations regarding one or both of the claims for 
service connection would clearly impact the Veteran's claim 
for specially adapted housing. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of service 
connection for progressive chronic 
idiopathic poly-peripheral neuropathy of 
all four extremities, to include as 
secondary to Agent Orange exposure, the 
RO/AMC should send the Veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
He should have an opportunity to respond.

2.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for peripheral 
neuropathy and/or lumbar disc disease 
since November 2006 .  A specific search 
should be conducted for records of 
treatment for neuropathy from the 
Providence and Hyannis VAMCs dated from 
November 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already in 
the claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the Veteran should be 
afforded a VA neurological examination to 
determine whether he currently has 
peripheral neuropathy that is related to 
(caused or aggravated by) his service-
connected lumbar disc disease.  His file 
must be reviewed by the physician in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Based on review of the Veteran's 
pertinent medical history, examination of 
the Veteran, and with consideration of 
sound medical principles, the physician 
should provide the following opinions: 
(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed peripheral neuropathy 
was caused or aggravated (i.e., 
chronically worsened) by service-
connected lumbar disc disease? (c) If it 
is determined that such disability was 
not caused, but was aggravated by, the 
Veteran's lumbar disc disease, the 
examiner should identify the baseline 
level of severity of the peripheral 
neuropathy disability prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some 
of the increase in severity of the 
peripheral neuropathy  is due to natural 
progress, the physician should identify 
the degree of increase in severity due to 
natural progression.  The physician must 
explain the rationale for all opinions 
expressed.

4.  Thereafter, the AMC/RO should 
undertake any other development it 
determines to be warranted, to include 
obtaining any medical opinions deemed 
necessary.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, readjudicate the claims 
on appeal.  If any claim remains denied, 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


